UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED JUNE 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMto Commission file number: VITRAN CORPORATION INC. Ontario, Canada (I.R.S. Employer (State of incorporation) Identification No.) 185 The West Mall, Suite 701, Toronto, Ontario, Canada, M9C 5L5 (Address of principal executive offices)(Zip Code) 416-596-7664 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of common shares outstanding at July 22, 2009 was 13,498,159. TABLE OF CONTENT Item Page PART I Financial Information 1. Financial Statements 3 2. Management’s Discussion and Analysis 11 3. Quantitative and Qualitative Disclosures About Market Risk 21 4. Controls and Procedures 21 PART II Other Information 1. Legal Proceedings 22 1. A Risk Factors 22 2. Unregistered Sale of Equity and Use of Proceeds 22 3. Defaults Upon Senior Securities 22 4. Submission of Matters to a Vote of Security Holders 22 5. Other Information 22 6. Exhibits and Reports on Form 8-K 22 2 Part I. Financial Information Item 1: Financial Statements VITRAN CORPORATION INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands of United States dollars except for per share amounts) Three months Ended June 30, 2009 Three months Ended June 30, 2008 Six months Ended June 30, 2009 Six months Ended
